       Case 4:21-cr-00070-SMR-SHL Document 21 Filed 05/06/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                           )
                                                    )     NO. 4:21-cr-00070-SMR-CFB
               Plaintiff,                           )
                                                    )     ORDER ACCEPTING
 vs.                                                )     MAGISTRATE JUDGE'S REPORT
                                                    )     AND RECOMMENDATION
NICOLE POOLE FRANKLIN,                              )     REGARDING DEFENDANT'S
                                                    )     GUILTY PLEA
               Defendant.                           )

                            I. INTRODUCTION AND BACKGROUND

       On April 21, 2021, an Information was returned against Defendant Nicole Poole Franklin,

charging her in Counts 1 and 2 with hate crime act, in violation of Title 18, United States Code,

Section 249(a)(1)(B)(ii).

       On April 21, 2021, Defendant appeared before United States Magistrate Judge Celeste F.

Bremer, and entered a plea of guilty to Counts 1 and 2 of the Information. On this same date,

Judge Bremer filed a Report and Recommendation in which she recommends that Defendant’s

guilty plea be accepted. No objections to Judge Bremer’s Report and Recommendation were filed.

The Court, therefore, undertakes the necessary review of Judge Bremer’s recommendation to

accept Defendant’s plea in this case.

                                        II. ANALYSIS

       Pursuant to statute, this Court’s standard of review for a magistrate judge’s Report and

Recommendation is as follows:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge.
      Case 4:21-cr-00070-SMR-SHL Document 21 Filed 05/06/21 Page 2 of 2



28 U.S.C. § 636(b)(1). In this case, no objections have been filed, and it appears to the Court upon

review of Judge Bremer’s findings and conclusions, that there is no ground to reject or modify

them. Therefore, the Court accepts Judge Bremer’s Report and Recommendation of April 21,

2021 [ECF No. 16], and accepts Defendant’s plea of guilty in this case to Counts 1 and 2 of the

Information.

       IT IS SO ORDERED.

       Dated this 6th day of May, 2021.




                                                 2
